internal_revenue_service number release date index number ----------------------------------------- ------------------------------------------------ ------------------------------------------ ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number -------------------- refer reply to cc psi b01 plr-124419-08 date date legend x -------------------------------------------------- ----------------------------------------- state ------------- dear -------------- this letter responds to a letter dated date submitted on behalf of x requesting a ruling concerning the qualifying_income exception to the publicly_traded_partnership rules of sec_7704 of the internal_revenue_code facts you have represented that the facts are as follows x is a limited_partnership organized under the laws of state and is classified as a partnership for federal tax purposes further x represents that it is a publicly_traded_partnership within the meaning of sec_7704 x also represents that it is its intention that at least percent of x’s gross_income constitutes qualifying_income under sec_7704 x through various partnerships and disregarded entities is engaged in the transportation gathering and storage of natural_gas and the sale of propane x often enters into contracts with customers transportation and or gathering agreements under which x agrees to transport and or gather natural_gas on behalf of its customers the transportation and or gathering involves the use of x’s natural_gas transportation pipelines the customers pay x for these transportation and or gathering services plr-124419-08 sometimes when a customer wishes to enter into a transportation and or gathering agreement a pipeline extension must be constructed to connect the customer to x’s existing transportation pipelines in this situation x and the customer will often enter into a separate contract under which the necessary pipeline extension will be constructed an interconnect agreement the interconnect agreements take several forms but all provide that the customer will ultimately bear the pipeline extension construction costs in some cases the customer is responsible for constructing the pipeline extension and subsequently transfers ownership of the completed extension to x in other cases the customer will provide x with reimbursement payments to cover x’s pipeline extension construction costs in still other cases the customer will neither construct the pipeline nor explicitly pay x for the construction of the pipeline but will instead agree in the transportation and or gathering agreement to pay a premium for x’s transportation services through payment of these premiums the customer will eventually reimburse x for its pipeline extension construction costs x represents that the interconnect agreements are an integral part of the transportation of oil gas and or products thereof specifically x represents that each pipeline extension constructed pursuant to an interconnect agreement is necessary to facilitate a service relationship and that each customer bears the costs of the pipeline extension in order to induce x to provide it with transportation and or gathering services x also represents that the sole purpose of the interconnect agreement is to facilitate the transportation and or gathering agreement furthermore x represents that it will only enter into an interconnect agreement if it is also entering into a transportation and or gathering agreement with the same customer x seeks a ruling that the amounts it receives from pipeline transportation customers as reimbursement for construction of pipeline extensions or receipt of such pipeline extensions from customers for the transportation of oil gas or products thereof will constitute qualifying_income under sec_7704 however x’s request for a ruling that the reimbursement payments are qualifying_income is not intended to apply to the portion if any of the reimbursement payments that exceeds the pipeline extension construction costs that is x is not seeking to have any profit from the construction of the pipeline extension included in its qualifying_income for sec_7704 purposes law and analysis sec_7704 provides that a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7701 shall not apply to any publicly_traded_partnership for any taxable_year if such partnership met the gross_income requirements plr-124419-08 of sec_7704 for such taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 explains that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of such partnership for such taxable_year is qualifying_income sec_7704 provides that the term qualifying_income means income or gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy or timber h_r rep no 100th cong 1st sess 1987_3_cb_193 in discussing passive-type income states as follows income of certain partnerships whose exclusive activities are transportation and marketing activities is not treated as passive-type income for example the income of a partnership whose exclusive activity is transporting refined petroleum products by pipeline is intended to be treated as passive-type income but the income of a partnership whose exclusive activities are transporting refined petroleum products by truck or retail marketing with respect to refined petroleum products eg gas station operations is not intended to be treated as passive-type income the scope of passive-type income was later clarified in h_r rep no 100th cong 2d sess ii-17 to ii-18 1988_3_cb_473 which states as follows in the case of transportation activities with respect to oil_and_gas and products thereof the conferees intend that in general income from transportation of oil_and_gas and products thereof to a bulk distribution center such as a terminal or a refinery whether by pipeline truck barge or rail be treated as qualifying_income income from any transportation of oil or gas or products thereof by pipeline is treated as qualifying_income except in the case of pipeline transport however transportation of oil or gas or products thereof to a place from which it is dispensed or sold to retail customers is generally not intended to be treated as qualifying_income solely for this purpose a retail customer does not include a person who acquires the oil or gas for refining or processing or partially refined or processed products thereof for further refining or processing nor does a retail customer include a utility providing power to customers for example income from transporting refined petroleum products by truck to retail customers is not qualifying_income footnote omitted plr-124419-08 conclusion based solely on the facts submitted and representations made we conclude that the interconnect agreements are integral to the transportation and or gathering of gas oil or products thereof therefore the amounts x receives from pipeline transportation customers as reimbursement for construction of pipeline extensions or receipt of such pipeline extensions from customers for the transportation of gas oil or products thereof constitute qualifying_income within the meaning of sec_7704 however this ruling does not extend to any amount of the reimbursement payments that exceeds the pipeline extension construction costs except as specifically provided no opinion is expressed or implied as to the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether x meets the percent gross_income requirement of sec_7704 whether x is a publicly_traded_partnership within the meaning of sec_7704 or whether any other type of income not addressed in this ruling is qualifying_income under sec_7704 this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representatives sincerely dianna k miosi dianna k miosi chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
